Citation Nr: 1034828	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for lumbar disc syndrome with 
arthritis and spondylosis L5-S1, rated as 20 percent disabling 
prior to January 2007, as 100 percent disabling due to the need 
for convalescence as of January 2, 2009, and as 40 percent 
disabling as of May 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 
1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that granted a temporary 100 percent evaluation from 
August 3, 2006 thru December 31, 2006, and assigned a 20 percent 
rating from January 1, 2007, for the Veteran's lumbar spine 
disability.  Jurisdiction over the claim was subsequently 
transferred to the Reno, Nevada RO.

In a July 2009 rating decision, the RO granted a temporary 100 
percent rating for convalescence following spinal fusion from 
January 2, 2009, through April 2009, and assigned a 40 percent 
schedular rating, effective May 1, 2009.

In September 2009, the appeal was remanded to the RO in order to 
schedule a Travel Board hearing requested by the Veteran.  The 
hearing was held before the undersigned Veterans Law Judge at a 
VA facility in Las Vegas, Nevada in May 2010.  A transcript of 
the hearing has been associated with the claims folder.  


REMAND

The Board is of the opinion that further development is required 
before the Veteran's claim is decided.  The Veteran has undergone 
a series of complex surgeries and incurred multiple complications 
during the course of his treatment since the claim was filed in 
November 2006.  He reports that in April 2010 he underwent 
placement of an experimental spine stimulator in his back.  He 
testified that he was in the evaluative process with this device 
and that his doctors were still considering whether the device 
would work.  The Veteran reported he would likely soon undergo 
another surgery related to the placement of the device.  

Although the Veteran submitted VA treatment records dated through 
March 2010 and private treatment records through late 2009 
indicating he was a good candidate for the stimulator placement, 
there are no records of the treatment associated with the 
stimulator placement or the Veteran's functioning following the 
placement.  The Veteran testified that he was scheduled to see 
his doctor shortly after the hearing.  Although the Veteran 
indicated that he would attempt to obtain additional relevant 
treatment records, no records have been forthcoming.  The Board 
is of the opinion that these treatment records, identified by the 
Veteran, should be obtained in compliance with VA's duty to 
assist outlined at 38 C.F.R. § 3.159 (2009).  

Moreover, the Board notes that the Veteran has not undergone an 
examination to determine the current degree of severity of the 
disability since the spinal implant.  The Veteran testified that 
his ability to function and perform daily tasks is greatly 
limited due to his low back disability.  The Board is of the 
opinion that such an examination should be conducted in order to 
assess the level of impairment present.  

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should obtain updated 
private and VA treatment records, to 
include records of treatment related to 
placement of the spinal stimulator and 
follow up care.  

2.  Then, the Veteran should be afforded a 
VA examination by an examiner with 
sufficient expertise to determine the 
nature and extent of all impairment due to 
his service-connected low back disability.  
The claims folder must be made available to 
and reviewed by the examiner.  All 
indicated studies, including range of 
motion studies in degrees, should be 
performed.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.

Tests of joint motion against varying 
resistance should be performed.  The extent 
of any pain, incoordination, weakened 
movement, and excess fatigability on use 
should be described.  To the extent 
possible, the additional functional 
impairment due to pain, incoordination, 
weakened movement, and excess fatigability 
should be assessed in terms of the degree 
of additional range of motion loss.  If 
this is not feasible, the examiner should 
so state and provide an explanation as to 
why it is not feasible.

The examiner should also express an opinion 
concerning whether there would be 
additional functional limitations on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups).  To the 
extent possible, the additional functional 
limitation on repeated use or during flare-
ups should be assessed in terms of the 
degree of additional range of motion loss.  
If this is not feasible, the examiner 
should so state and provide an explanation 
as to why it is not feasible.

The examiner should specifically identify 
any evidence of radiculopathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, loss 
of sensation, motor strength, and muscle 
spasm.  Any functional impairment of the 
extremities due to the Veteran's service-
connected back disability should be 
identified.  If any neurologic impairment 
of either lower extremity is found, the 
examiner should identify the nerve or nerve 
groups involved and provide an assessment 
as to whether such impairment is productive 
of (1) severe incomplete paralysis of a 
nerve or nerve group, (2) moderate 
incomplete paralysis of a nerve or nerve 
group, or (3) mild incomplete paralysis of 
a nerve or nerve group.  The examiner also 
should assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should assess 
the frequency and duration of any episodes 
of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected low back disability on 
his ability to work.

The supporting rationale for all opinions 
expressed must be provided.

3.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim, 
including, if appropriate, whether a 
separate rating is warranted for 
neurological impairment of a lower 
extremity.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the Veteran 
and his representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


